IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE
                                                         FILED
                                                            May 13, 1999

                                                         Cecil Crowson, Jr.
FRED GRIMES and                            )            Appellate Court Clerk
JEANETTE GRIMES WOODW ARD,                 )
                                           )
       Plaintiffs/Appellees,               )
                                           )   Appeal No.
                                           )   01-A-01-9809-CH-00483
VS.                                        )
                                           )   Maury Chancery
                                           )   No. 96-539
DONNIE GRIMES,                             )
                                           )
       Defendant/Appellant.                )


       APPEALED FROM THE CHANCERY COURT OF MAURY COUNTY
                    AT COLUMBIA, TENNESSEE

        THE HONORABLE JAMES L. WEATHERFORD, SENIOR JUDGE




TOM W. MOORE, JR.
MOORE & PEDEN
29 Public Square
P. O. Box 981
Columbia, Tennessee 38402-0981
       Attorney for Plaintiffs/Appellees

JERRY C. COLLEY
COLLEY & COLLEY
P. O. Box 1476
Columbia, Tennessee 38402-1476
       Attorney for Defendant/Appellant




                           AFFIRMED AND REMANDED




                                               BEN H. CANTRELL,
                                               PRESIDING JUDGE, M.S.


CONCUR:
KOCH, J.
COTTRELL, J.
                                OPINION


             The sole issue in this appeal is whether the parties’ agreement to divide

their mother’s estate was supported by consideration. The Chancery Court of Maury

County held that the agreement was enforceable. We affirm.



                                          I.



             Wilma Brannon Grimes, a resident of Maury County had three children.

Ms. Grimes owned a farm where she lived in what the parties referred to as the “brick

house.” Her son Donnie also lived on the farm in the “old home place” and raised

cattle and hay in a partnership with his mother.



             Ms. Grimes was in her eighties. On May 19, 1992 the three children met

and executed a handwritten agreement on how their mother’s property would be sold

to raise money for her anticipated medical expenses and how the estate would be

divided after her death. Three days later, Ms. Grimes executed her Last Will and

Testament, in which she left $5,000 to her son Fred, $5,000 plus some miscellaneous

personal property to her daughter Jeanette Grimes Woodward, and the balance of her

estate to Donnie.



             In 1994 the parties decided to execute a more formal agreement. Fred

Grimes and Jeanette Grimes Woodward had a lawyer prepare the following writing:

                                  AGREEMENT

                     We the undersigned, being all the children and the
             only heirs-at-law of Wilma Brannon Grimes, hereby agree
             as follows:

                   1.    Without regard to any will left by our mother,
             Wilma Brannon Grimes, we will divide the estate of our
             mother according to this agreement.

                    2.    Donnie Grimes shall receive the old home
             place, the garden and barn joining it consisting of about


                                        -2-
              three (3) acres and the water rights to the spring that now
              supplies water to the old home place.

                      3.   Donnie Grimes shall also receive all the
              cattle, farm machinery and automobiles owned by our
              mother at the time of her death.

                     4.    All the rest of our mother’s estate, whether
              real property, personal property or money, shall be
              divided equally between us, namely: Fred Grimes,
              Jeanette Woodward and Donnie Grimes.


On September 18, 1994 the three children signed the agreement.



              Ms. Grimes died in the spring of 1996. Shortly thereafter Donnie Grimes

repudiated the agreement. The other two children sued for a declaratory judgment

and the chancellor upheld the agreement.



                                           II.



              Donnie Grimes disputes the validity of the agreement because of a lack

of consideration. It is his contention that he received nothing for this promise to divide

the estate with his brother and sister. We disagree. He received their promise to give

him the old home place along with the water rights and then to divide the estate

equally -- even if their mother changed her will. There is a slight dispute in the record

about what the parties knew when they signed the first agreement in 1991, but it is

clear that they knew in 1994 that Ms. Grimes had a will leaving nearly everything to

Donnie. They also knew that she could change the will or that her needs might

consume most of her estate before her death. In either case, Donnie would get a

substantial benefit from the agreement.



              Consideration exists when the promisee does something that he is

under no obligation to do or refrains from doing something which he has a legal right

to do. Brown Oil Co. v. Johnson, 689 S.W.2d 149 (Tenn. 1985). The consideration

does not have to be adequate; it need only be valuable. Townsend v. Neuhardt, 139
Tenn. 695 (1918). A valuable consideration passes when a party makes a promise

                                          -3-
to secure himself against a contingency that may never happen. In Richardson v.

Snipes, 330 S.W.2d 381 (Tenn. App. 1959), the court quoted the following from

Williston on Contracts § 112:

             “A conditional promise may be sufficient consideration,
             and ‘when a man acts in consideration of a conditional
             promise, if he gets the promise he gets all that he is
             entitled to by his act, and if, as events turn out, the
             condition is not satisfied, and the promise calls for no
             performance, there is no failure of consideration.’”
330 S.W.2d at 385.



             We are satisfied that the contract was supported by valuable

consideration.



             We affirm the judgment of the trial court and remand the cause to the

Chancery Court of Maury County. Tax the costs on appeal to the appellant.



                                       _________________________________
                                       BEN H. CANTRELL,
                                       PRESIDING JUDGE, M.S.


CONCUR:



_____________________________
WILLIAM C. KOCH, JR., JUDGE



_____________________________
PATRICIA J. COTTRELL, JUDGE




                                      -4-
             IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE



FRED GRIMES and                            )
JEANETTE GRIMES WOODW ARD,                 )
                                           )
       Plaintiffs/Appellees,               )      Appeal No.
                                           )      01-A-01-9809-CH-00483
                                           )
VS.                                        )      Maury Chancery
                                           )      No. 96-539
                                           )
DONNIE GRIMES,                             )      Affirmed and
                                           )      Remanded
       Defendant/Appellant.                )


                                 JUDGMENT

              This cause came on to be heard upon the record on appeal from the

Chancery Court of Maury County, briefs and argument of counsel; upon consideration

whereof, this Court is of the opinion that in the decree of the Chancellor there is no

reversible error.

              In accordance with the opinion of the Court filed herein, it is, therefore,

ordered and decreed by this Court that the decree is affirmed.           The cause is

remanded to the Chancery Court of Maury County for the enforcement of the decree

and for the collection of the costs accrued below.

              Costs of this appeal are taxed against Donnie Grimes, Principal, and

Colley and Colley, Surety, for which execution may issue if necessary.


                                   ______________________________________
                                   BEN H. CANTRELL, PRESIDING JUDGE, M.S.


                                   ______________________________________
                                   WILLIAM C. KOCH, JR., JUDGE


                                   ______________________________________
                                   PATRICIA J. COTTRELL, JUDGE